— Appeal by the defendant from two judgments of the Supreme Court, Kings County (Cohen, J.), both rendered December 9, 1985, convicting him of burglary in the first degree, rape in the first degree, sexual abuse in the first degree, endangering the welfare of a child, and criminal possession of a weapon in the fourth degree under indictment No. 4420/84, and robbery in the third degree and grand larceny in the third degree under indictment No. 5613/ 84, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 AD2d 606). Mollen, P. J., Bracken, Rubin and Sullivan, JJ., concur.